STATE OF MICHIGAN

                             COURT OF APPEALS



MOHAN SINGH GILL,                                                      UNPUBLISHED
                                                                       January 17, 2017
                 Petitioner-Appellant,

v                                                                      No. 329656
                                                                       Kent Circuit Court
SECRETARY OF STATE,                                                    LC No. 15-008012-AL

                 Respondent-Appellee.


Before: MURPHY, P.J., and METER and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Petitioner appeals as of right the circuit court order denying his petition for a restricted
driver’s license. We dismiss this appeal as moot.

        This case arose out of petitioner’s arrest for operating a vehicle while intoxicated with a
high blood-alcohol content, MCL 257.625(1)(c). Petitioner refused to submit to a chemical test.
See MCL 257.625d. As a result, respondent suspended petitioner’s driver’s license for one year
beginning on June 24, 2015, pursuant to MCL 257.625f(7)(a).1 Petitioner sought modification of
his suspension by petitioning the circuit court, under MCL 257.323, for an order granting a
restricted license. The circuit court denied the petition, finding that it did not have the
jurisdiction to grant petitioner a restricted license because he was also subject to the suspension
for his conviction of operating a vehicle while intoxicated with a high blood-alcohol content. In
addition, the circuit court concluded that even if it had jurisdiction to grant petitioner a restricted
license, petitioner had failed to establish sufficient hardship. Petitioner sought review of the
circuit court’s decision with this Court. However, petitioner’s suspension period has expired.2

       As a result, this appeal is moot. B P 7 v Bureau of State Lottery, 231 Mich. App. 356, 359;
586 NW2d 117 (1998) (stating that “[a]n issue is deemed moot when an event occurs that
renders it impossible for a reviewing court to grant relief”). “Here, there is no meaningful relief



1
  Petitioner also received a one-year suspension of his driver’s license for his conviction of
operating a vehicle while intoxicated, but that suspension is not the subject of this appeal.
2
    Petitioner’s driver’s license was suspended from June 24, 2015, until June 23, 2016.


                                                 -1-
this Court can provide,” because petitioner’s suspension of his driver’s license has expired. Id.
Further, petitioner does not argue that this is “an issue of public significance . . . that would
compel [this Court] to decide the moot issue presented.” Id.

       Dismissed as moot.



                                                           /s/ William B. Murphy
                                                           /s/ Patrick M. Meter
                                                           /s/ Amy Ronayne Krause




                                               -2-